DUCKER, JUDGE:
Claimant -alleges damages in the amount of $249.26 caused by sparks and molten metal falling upon his boat moored at the Charleston Boat Club near the Kanawha City Bridge in Charleston, West Virginia, on June 30, 1969. The sparks and molten metal came from work being done by the employees of the State Road Commission in repairing said bridge. The claim consists Of two instances when such facts occurred, the first causing $75.00 damage and the second $174.26, making the total $249.26. The parties have stipulated that the facts and the amount of the claim are true and correct.
As the damages were caused by the acts of the employees of the Road Commission, and as a finding that negligence on their part is inescapable, we conclude that the claimant is entitled to recover, and we award him the sum of $249.26.
Award of $249.26.